Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action.  

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.   
Claim 17 is currently allowed. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-3, 6-9, 11-12, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over “Baldwin” et al., US 5315679 A and further in view of “Wu” et al., US 20150003790 A1, and further in view of “Pons” et al., US 20110252634 A1.  
Regarding claim 1, Baldwin teaches a method of terminating a duplex fiber optic connector on respective optical fibers (see figs. 1-6 and at least abstract), the optical fibers having a jacket (sheath 10 or tapered sheath 15) around at least a portion of the optical fibers (see at least fig. 1 and col. 7, 1st pa.), the method comprising: 
disposing a front portion of the jacket a pair of optical assemblies (i.e., at least 47, 22) against a respective first stop surface (ribs 89) (clearly shown in at least fig. 1-3 and see col. 4, line 16); 
3 the jacket/sheath 15 and/or 10 is stopped by the wall 101 surface against sheath 15 with a groove 17 against the further movement of the fibers  see at least col. 6, line 67-col. 7, 1st and last parag);
Balwing further teaches assembling a body around a portion of the optical assemblies (see figs. 1-6).  
However, Balwing does not teach curing epoxy around the optical fiber in the opening in the optical assemblies; and assembling the body around a portion of the cured optical assemblies.
 Wu further teaches that an epoxy can be applied around the optical fiber in the ferrule (see pa. 0048) in the optical assembly as shown in figs. 1-8 and further there  a body around a portion of the cured optical assemblies as shown in at ;east fig. 5-6 with  top cover/housing portion.  Though Wu is silent that the epoxy is cured.   Such conventional limitation is taught by Pons that uses curing epoxy around an optical fiber in an opening in the optical assemblies (see at least pa. 0031).  Thus it would have been obvious to an ordinary artisan skilled in the art when the invention was made to modify the optical assembly of Baldwin by curing the epoxy around the optical fiber assembly as taught by Wu and Pons as to prevent the optical fiber being loose or bend as a result of optical fiber cable manipulation in the optical assembly. 

Regarding claim 16 (note that the arguments and the illustrations made in rejection of claim 1, is substantially analogously incorporated herein as follows), 
st pa.), the method comprising: 
disposing a front portion of a pair of optical assemblies (i.e., at least 47, 22) against a respective first stop surface (ribs 89) (clearly shown in at least fig. 1-3 and see col. 4, line 16); 
disposing an end portion of the jacket against a second stop surface to prevent the optical fibers from being inserted any farther into an opening in the optical assemblies (clearly shown in at least fig. 1-3 the jacket/sheath 15 (with inner sheath10) is stopped by the wall 101 surface against sheath 15 with a groove 17 against the further movement of the fibers see at least col. 6, line 67-col. 7, 1st and last parag).
Balwing further teaches assembling a body around a portion of the optical assemblies (see figs. 1-6).  
However, Balwing does not teach curing epoxy around the optical fiber in the opening in the optical assemblies; and assembling the body around a portion of the cured optical assemblies.
 Wu further teaches that an epoxy can be applied around the optical fiber in the ferrule (see pa. 0048) in the optical assembly as shown in figs. 1-8 and further there  a body around a portion of the cured optical assemblies as shown in at ;east fig. 5-6 with  top cover/housing portion.  Though Wu is silent that the epoxy is cured.   Such conventional limitation is taught by Pons that uses curing epoxy around an optical fiber in an opening in the optical assemblies (see at least pa. 0031).  Thus it would have 

Noting that the motivation and arguments presented in rejection of claims 1 and 16 are applicable in rejection of the following dependent claims as follows:
Balwing in view of Wu and Pons further teach: 
2. The method according to claim 1, wherein the optical assemblies include a ferrule 21, a ferrule holder (i.e., 22), a spring 44 and a lead-in tube (shown in at least fig. 1-3).   
3. The method according to claim 1, wherein each of the optical fibers have an end and the distance from the end of each of the optical fibers to the jacket is the same (see at least figs. 1-3).  
6. (Original) The method according to claim 1, wherein the optical fibers are inserted into the optical assemblies before being disposed against the first stop surface  (clearly shown in fig. 1).     
7. (Original) The method according to claim 1, wherein the first and second stop surfaces are on a single fixture (see at least fig. 1).  .  
8. (Original) The method according to claim 1, wherein the optical fibers are secured to a fixture  (clearly shown in fig. 2).  
9. (Original) The method according to claim 1, wherein the step of assembling a body (i.e., 84) around the cured optical assemblies comprises aligning a first body 
11. (Original) The method according to claim 1, wherein a fixture is used having the first stop surfaces and the second stop surface (clearly shown in at least figs. 1-3, with the bottom fixture of the housing).   
12. (Original) The method according to claim 11, wherein the fixture has a clamp to secure the optical fibers to the fixture (clearly shown in at least figs. 3, with at least one “clams” around the fiber for securing to the fixture).

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over combination of Balwing, Wu, and Pons, as applied in rejection of claims 1-3, above, and further in view of “Taira” et al., US 20180088288 Al.
With regard to claims 4-5, Pons further teaches wherein the curing involves putting the optical assemblies and the optical fibers in an oven (pa. 0031, see analogous motivation as claim 1).  However, the combination does not teach the limitations of claim 4. Taira further teaches wherein each the optical assemblies include a gear attached to a rear end of the ferrule holder, the method further comprising inserting a third gear between the gears on the rear ends of the ferrule holders (clearly shown in fig. 5, gears 12a,b with the with third gear 13  on the rear ends of the ferrule holders).  Thus it would have been obvious to an ordinary artisan skilled in the art when 

Response to Argument
Applicant's arguments filed on 1/31/2021, have been considered but are moot in view of the new ground(s) of rejection.  A new reference and a new ground of rejection are introduced as necessitated by amendments to above claims accordingly. 





Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEH C KIANNI whose telephone number is (571)272-2417.  The examiner can normally be reached on 9-19.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/KAVEH C KIANNI/Primary Examiner, Art Unit 2883